         Case 1:18-cv-10385-KMW Document 53 Filed 11/04/20 Page 1 of 1



                                                                          Lerner David Uttenberg
                                                                          Krumholz & Mentlik LLP
                                                                          20 Commerce Drive
                                                                          Cranford, NJ 07016
                                                                          908 654 5000 main
                                                                          lernerdavid.com
                                                                          Charles P. Kennedy
                                                                          908 .518.6307
                                                                          ckennedy@lernerdavid.com

                                                                  Document Filed Electronically


                                       October 30, 2020   rr===========:;i
                                                           USDCSDNY
                                                           DOCUMENT
District Judge Kimba M. Wood, U.S.D.J.
Daniel Patrick Moynihan                                    ELECTRONICALLY FILED
United States Courthouse                                   DOC#:
500 Pearl St.                                              DATEF-IL_E_D_:_IL-,-/lf:--,l-~--
New York, NY 10007-1312
                  Re:   Publicis Media Limited, et al. v. Moxie Software, Inc.
                        Civil Action No. 18-cv-10385-KMW
Honorable Judge Wood:
                                                           MEMO ENDORSED
      We represent the Plaintiffs Publicis Media Limited and Moxie Marketing Services
LLC in the above referenced matter.
        We write on behalf of all parties to provide the Court with an update on the status
of settlement discussions, per the Court' s October 8, 2020 Order (ECF No. 51). Since
our last update on September 30, the parties have had further discussions on a draft
settlement. The parties respectfully request that the Court maintain the stay of
proceedings entered on December 17, 2019, and propose that they provide a status update
to the Court on November 30, 2020. The Court has not set an initial conference, and thus
this stay will not affect any Court scheduled date.
          We thank the Court for its attention to this matter.



                         )\\t-tQo            Respectfully submitted,
                                             LERNER, DAVID, LITTENBERG,
      I ~O O~ ERED, N.Y., N.Y.                KRUMHOLZ & MENTLIK, LLP
    J~ V\-v. wnt(_                           Attorneys for Plaintiffs Publicis Media Limited
              KIMBAM. ·w ooo                 and Moxie Marketing Services LLC
                 U.S.DJ.
                                             By:    s/Stephen F. Roth
                                                    Stephen F. Roth



6615784_ 1.docx
